Name: 89/311/EEC: Council Decision of 3 May 1989 on the granting, by certain Member States, of aid for the short-term private storage of table wine and must
 Type: Decision_ENTSCHEID
 Subject Matter: distributive trades;  foodstuff;  Europe;  beverages and sugar;  economic policy
 Date Published: 1989-05-11

 Avis juridique important|31989D031189/311/EEC: Council Decision of 3 May 1989 on the granting, by certain Member States, of aid for the short-term private storage of table wine and must Official Journal L 128 , 11/05/1989 P. 0040 - 0040COUNCIL DECISION of 3 May 1989 on the granting, by certain Member States, of aid for the short-term private storage of table wine and must (89/311/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the third subparagraph of Article 93 (2) thereof, Having regard to the requests submitted by the French Republic and the Italian Republic, Whereas, pursuant to Article 76 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1236/89 (2), Articles 92, 93 and 94 of the Treaty were made applicable to the production of, and trade in, wine and must; Whereas, by Decision 88/415/EEC (3), the Council decided that national aid for the short-term private storage of table wines and must granted by certain Member States was to be regarded as compatible with the common market for the 1988/89 wine marketing year; Whereas, having regard to the heavy surpluses on the market in table wines and must, this national aid contributes, at the start of the wine marketing year, to the same objectives of rationalizing the said market as the measures to stabilize the market applied at Community level; Whereas, in order to avoid too abrupt a transfer to an arrangement which excludes all national aid for short-term private storage, it is essential to provide for the payment of this aid to continue in certain Member States, while limiting the period during which it may be granted; Whereas exceptional circumstances thus continue to prevail, giving grounds for regarding the said aid as compatible with the common market for the 1989/90 wine marketing year until 15 December 1989, HAS ADOPTED THIS DECISION: Article 1 National aid for the short-term private storage of table wine and must granted in France and Italy shall be deemed compatible with the common market for the 1989/90 wine marketing year until 15 December 1989. Article 2 This Decision is addressed to the French Republic and the Italian Republic. Done at Brussels, 3 May 1989. For the Council The President P. SOLBES (1) OJ No L 84, 27. 3. 1987, p. 1. (2) See page 31 of this Official Journal. (3) OJ No L 198, 26. 7. 1988, p. 42.